DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/28/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: the phrase “the at least one rotational inducement element is configured to impart at helical flow of feed material flowing through the at least one groove.” is vague as used. It is not clear what configuration the applicant is referring to. For example, does the at least one rotational inducement element rotates to induce rotational flow? What causes the flow to rotate in a helical motion since these types of refiners generally have radial flow direction? It appears that some elements may be missing from the claim.
Note also claim 14 with this regard.
With respect to claim 11: the phrase “wherein a height of the at least one rotation inducement element is greater in a lower half of the grooves as compared to a height of the at least one rotational inducement element in an upper half of the grooves” is vague since in claim 1 which claim 11 depends on only one rotation inducement element may be encompassed therein (note the phrase “at least one”). Note also claim 19, it is not clear how many cams being encompassed. Is it one cam or more than one? 
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrase "the at least one groove" in lines 6-7 of claim 1 lack proper antecedent basis. In another example only, the phrase “the groove” in line 2 of claim 10 also lacks proper antecedent basis. In yet another example only, the "the at least one groove" in lines 6-7 of claim 14 lacks proper antecedent basis. In a fourth example only, note the expression “the bars” in claim 22. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Indication of allowability of most of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant’s admitted prior art (APA) on paragraphs [0003]- [0007].
APA discloses a refiner disc comprising: a refining zone on a front face of the disc; refining bars in the refining zone; grooves between the bars, and at least one rotational inducement element (dams and serrated and jagged sidewalls) in at least one of the grooves, wherein the at least one rotational inducement element is arranged on or in at least one sidewall of the at least one groove and the at least one rotational inducement element is configured to impart at helical flow (turbulence flow) of feed material flowing through the at least one groove [0007].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a refiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725